[Cite as State v. Horvath, 2022-Ohio-1743.]


STATE OF OHIO                     )                     IN THE COURT OF APPEALS
                                  )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                           C.A. No.       30077

        Appellee

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
WILLIAM J. HORVATH                                      BARBERTON MUNICIPAL COURT
                                                        COUNTY OF SUMMIT, OHIO
        Appellant                                       CASE No.   2021 CRB 0865

                                 DECISION AND JOURNAL ENTRY

Dated: May 25, 2022



        HENSAL, Judge.

        {¶1}      William J. Horvath appeals his conviction from the Barberton Municipal Court.

This Court affirms.

                                                   I.

        {¶2}      The underlying matter involves a civil case and a criminal case, the latter of which

is the subject of this appeal. This Court will address the civil case only to the extent it is relevant

to this appeal.

        {¶3}      On August 7, 2020, the City of Barberton Building Department issued a Violation

Notice to Mr. Horvath, notifying him that his property was in violation of several sections of the

Barberton Property Maintenance Code (the “Code”), that he had 30 days to correct the violations,

and that, if he failed to comply, then the City of Barberton Building Department intended to

condemn and demolish the property. Horvath v. Barberton Bd. of Bldg. & Zoning Appeals, 9th

Dist. Summit No. 29921, 2022-Ohio-1302, ¶ 3 (“Horvath I”). The property at issue was Mr.
                                                  2


Horvath’s house located at 752 Wisteria Drive, Barberton, Ohio. The Violation Notice and related

issues were the subject of the civil case, the appeal from which was the subject of this Court’s

decision in Horvath I.

       {¶4}    On April 1, 2021, a criminal complaint was filed against Mr. Horvath for violating

Code section “307.1 – Accumulations Throughout Exterior of Property[.]” Mr. Horvath pleaded

not guilty and the matter proceeded to a bench trial. Prior to trial, Mr. Horvath filed a motion to

stay the prosecution or, in the alternative, a motion to continue the trial. The basis of Mr. Horvath’s

motion was that Horvath I was pending with this Court, and that this Court had granted an

injunction to maintain the status quo while Horvath I remained pending.

       {¶5}    On the day of the bench trial, the trial court addressed Mr. Horvath’s motion. Mr.

Horvath’s counsel argued that this Court’s injunction in Horvath I enjoined the State from taking

further action in the criminal case. The trial court disagreed, explaining that the civil case involved

the demolition order, and that the criminal case involved separate issues. It, therefore, overruled

Mr. Horvath’s motion.

       {¶6}    During trial, the State presented testimony from David Sykes, a code enforcement

officer and building inspector. Mr. Sykes testified that he inspected Mr. Horvath’s property on

April 8, 2020, and that he observed significant damage to the house as a result of a recent tornado.

Aside from storm damage, Mr. Sykes testified that he observed other items on the exterior of the

property, including a hot tub covered by a tarp, which he presumed to be full, as well as other

“odds and ends[.]” Mr. Sykes testified that he was concerned about rodent harborage, mosquitos,

the unsightly appearance, and possible safety issues with the property.

       {¶7}    Mr. Sykes testified that he inspected Mr. Horvath’s property again on April 1, 2021.

He testified that he observed more accumulations on the exterior of the property, including storage
                                                  3


bins, items covered by tarps, tires, piles of unstacked wood, and mulch bags that were deteriorating.

Mr. Sykes testified that he continued to be concerned about rodent harborage, mosquitos, the

unsightly appearance, and possible safety issues with the property.             The State presented

photographs of Mr. Horvath’s property, which the trial court admitted into evidence.

       {¶8}    Mr. Horvath then testified on his own behalf. He explained that he had lived at the

property since 1959, that the tornado had caused extensive damage to his house, and that he was

in the process of disposing of some of the items on the exterior of his property. He also explained

that he had health issues that affected his ability to work on the house, and that a friend of a friend

was helping him dispose of the “trash” on the exterior of the property.

       {¶9}    The trial court found Mr. Horvath guilty.           He now appeals, raising three

assignments of error for this Court’s review.

                                                  II.

                                   ASSIGNMENT OF ERROR I

       THE CRIMINAL TRIAL BELOW SHOULD HAVE BEEN STAYED.

       {¶10} In his first assignment of error, Mr. Horvath argues that the trial court erred by not

staying the criminal case while the civil case remained pending. In support of his argument, Mr.

Horvath cites the fact that this Court granted an injunction in his civil appeal (Horvath I) to

maintain the status quo while that appeal remained pending, as well as the fact that his civil appeal

challenged the constitutionality of Barberton’s municipal ordinances.

       {¶11} “The determination of whether to issue a stay of proceedings generally rests within

the court’s discretion and will not be disturbed absent a showing of an abuse of discretion.” Carpet

Gallery of Akron, Inc. v. Bloniarz, 9th Dist. Summit No. 20849, 2002-Ohio-3737, ¶ 9, quoting

State ex rel. Verhovec v. Mascio, 81 Ohio St.3d 334, 336 (1998). An abuse of discretion denotes
                                                    4


that the trial court's determination was unreasonable, arbitrary, or unconscionable. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶12} As previously noted, in Horvath I, this Court granted an injunction to maintain the

status quo while that appeal remained pending. Mr. Horvath filed a motion to show cause in that

appeal as to why the State should not be held in contempt from continuing to prosecute the criminal

matter when this Court issued an injunction to maintain the status quo. This Court denied his

motion, explaining that the injunction in Horvath I enjoined Barberton from taking any further

action relative to the demolition of Mr. Horvath’s property during the pendency of that appeal.

This Court also explained that the criminal matter did not involve the demolition of Mr. Horvath’s

property, and that the injunction did not enjoin the State from prosecuting the criminal matter. The

trial court offered a similar analysis when denying Mr. Horvath’s request for a stay. This Court,

therefore, cannot say that the trial court erred when it denied Mr. Horvath’s request for a stay. Mr.

Horvath’s first assignment of error is overruled.

                                  ASSIGNMENT OF ERROR II

       THE ORDINANCE UNDER WHICH MR. HORVATH WAS PROSECUTED IS
       UNCONSTITUTIONAL AS WRITTEN OR AS APPLIED.

       {¶13} In his second assignment of error, Mr. Horvath argues that the ordinance under

which he was prosecuted is unconstitutional as written or as applied. This Court declines to

address Mr. Horvath’s constitutional arguments because he did not assert these issues in the trial

court and has failed to develop a plain-error argument on appeal. Horvath I, 2022-Ohio-1302, at

¶ 26, citing M.H. v. J.P., 9th Dist. Lorain Nos. 15CA010832, 15CA010833, 2017-Ohio-33, ¶ 7-8.

Mr. Horvath’s second assignment of error is overruled.
                                                   5


                                  ASSIGNMENT OF ERROR III

       MR. HORVATH DID NOT VIOLATE THE ORDINANCE UNDER WHICH HE
       WAS CHARGED.

       {¶14} In his third assignment of error, Mr. Horvath challenges the sufficiency of the

evidence presented at trial. Whether a conviction is supported by sufficient evidence is a question

of law, which this Court reviews de novo. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997).

“The relevant inquiry is whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime proven

beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the

syllabus. In conducting this inquiry, “we do not resolve evidentiary conflicts or assess the

credibility of witnesses, because these functions belong to the trier of fact.” State v. Hall, 9th Dist.

Summit No. 27827, 2017-Ohio-73, ¶ 10.

       {¶15} In support of his third assignment of error, Mr. Horvath argues that he was not

charged or convicted under the proper ordinance and that, even if he was, the evidence did not

demonstrate that the items on the exterior of his house were “garbage” or “rubbish” as defined in

the ordinance. He also argues that Mr. Sykes’s concerns about rodent harborage and mosquitoes

were speculative, and that he was justified in not remedying the issues while Horvath I remained

pending.

       {¶16} In response, the State asserts that Code section 307.1 was amended between the

time Mr. Horvath received the Violation Notice (i.e., August 2020) and the time the criminal

complaint was issued (i.e., April 2021), and the language formerly contained in section 307.1 is

now in section 308.1. Regardless, the State argues, Mr. Horvath did not raise this issue at the trial

court, nor has he established that he was prejudiced by any error in the complaint. The State also

asserts that it presented sufficient evidence to support Mr. Horvath’s conviction because Mr. Sykes
                                                  6


testified as to the accumulations on the exterior of the property, and the State presented

photographs in support of Mr. Sykes’s testimony.

       {¶17} Former section 307.1 of the Code, which was effective from 2008 until October

2020, provided: “Accumulation of rubbish or garbage. All exterior property and premises, and the

interior of every structure, shall be free from any accumulation of rubbish or garbage.” It defined

“garbage” as “[t]he animal or vegetable waste resulting from the handling, preparation, cooking

and consumption of food.” Barberton Property Maintenance Code Section 202. It defined

“rubbish” as “[c]ombustible and noncombustible waste materials, except garbage; the term shall

include the residue from the burning of wood, coal, coke and other combustible materials, paper,

rags, cartons, boxes, wood, excelsior, rubber, leather, tree branches, yard trimmings, tin cans,

metals, mineral matter, glass, crockery and dust and other similar materials.” Id.

       {¶18} In October 2020, Barberton adopted the ICC International Property Maintenance

Code (“IPMC”). Barberton Codified Ordinances 1462.01. The language that formerly appeared

in section 307.1 of the Code is now contained in section 308.1 of the IPMC. The definitions of

“garbage” and “rubbish” remain unchanged.

       {¶19} The complaint issued on April 1, 2021, stated that Mr. Horvath violated “BPMC

307.1 – Accumulations Throughout Exterior of Property[.]” Consistent with the State’s position

on appeal, this Court’s review of the record indicates that Mr. Horvath did not raise any issue with

the complaint at the trial court. The trial transcript does not reveal any confusion as to the charge

against Mr. Horvath. Moreover, Mr. Horvath has not established on appeal that he suffered

prejudice as a result of the alleged defect in the complaint. Mr. Horvath’s argument in this regard,

therefore, lacks merit. See State v. Sunday, 9th Dist. Summit No. 22917, 2006-Ohio-2984, ¶ 15-

17 (noting that defects in a charging instrument must be raised in a pre-trial motion, and that defects
                                                 7


in a charging instrument that do not affect a substantial right result in harmless error); Crim.R.

52(A) (“Any error, defect, irregularity, or variance which does not affect substantial rights shall

be disregarded.”).

       {¶20} We now turn to the evidence presented at trial. The State presented evidence

indicating that storage bins, items covered by tarps, tires, piles of unstacked wood, and mulch bags

that were deteriorating had accumulated on the exterior of Mr. Horvath’s house. The trial court

admitted photographs of Mr. Horvath’s property into evidence. Viewing this evidence in a light

most favorable to the State, we conclude that a rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt. Mr. Horvath’s third assignment of error

is overruled.

                                                III.

       {¶21} Mr. Horvath’s assignments of error are overruled. The judgment of the Barberton

Municipal Court is affirmed.

                                                                                Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Barberton Municipal

Court, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to
                                                8


mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



CALLAHAN, J.
SUTTON, J.
CONCUR.


APPEARANCES:

SIDNEY N. FREEMAN, Attorney at Law, for Appellant.

MATT FORTADO, Attorney at Law, for Appellant.

KELLY L. PARKER, Assistant Prosecuting Attorney, for Appellee.